EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Christopher Lacenere (Reg. No. 71,043) on 08/26/2022.

The application has been amended as follows: 

10. (Currently amended) A sealing element for the frontal sealing of a doctor blade chamber of a flexographic printing press, the sealing element 
having a sealing surface that during operation rests against a roller body during operation of the flexographic printing press, the sealing surface having: 
an axial direction, defined by a rotational axis of the roller body, 
a radial direction, the radial direction being perpendicular to the axial direction, 
a first end and a second end, said first and second end defining the extremities of the sealing surface along the radial direction, and 
a center defined by a line across the sealing surface in the axial direction, said line being equidistant in the radial direction from each end of the sealing surface, 
having a base body configured to be deployed at the end faces of the doctor blade chamber in fittings furnished for the purpose, the base body including a bottom surface opposite the sealing surface, wherein the base body of the sealing element consists of an elastic material having a compression hardness causing the sealing surface to be biased relative to the roller body, and 
having a compressed air channel that extends from the bottom surface, through the base body, 
wherein compressed air is released from a flow outlet opening during operation of the flexographic printing press in such a way that the compressed air between the sealing surface and roller body forms a sealing flow film, said flow outlet opening being biased in the radial direction toward one of the first and second ends and not extending past the center.  


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The prior art fails to anticipate and/or suggest the invention as claimed.  Specifically, the prior art fails to teach, inter alia, the limitation of “flow outlet opening being biased in the radial direction toward one of the first and second ends and not extending past the center.”  The closest prior art, Van Kanegan (US Patent 5,012,736), teaches a flow outlet opening (28) biased in the radial direction (FIG. 4-5).  However, there is no motivation to modify the flow outlet opening of Van Kanegan such that “flow outlet opening being biased in the radial direction toward one of the first and second ends and not extending past the center”.  Thus, the claimed invention is allowed over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN D. MEIER can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        
/JENNIFER BAHLS/Primary Examiner, Art Unit 2853